DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 9/4/2020 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chao et al. (US pat 6483187).
	With respect to claim 1, Chao et al. teach an assembly, comprising (see fig. 6 and associated text): 
a carrier wafer 202 including a recess having a flat bottom surface surrounded by a peripheral sidewall; and 
a device wafer 240 having an active surface secured to the flat bottom surface of the recess with a bonding material 232, a combined thickness of the device wafer and the bonding 
With respect to claim 2, Chao et al. teach the combined thickness of the device wafer and the bonding material is less than the depth of the recess from the flat bottom surface to the upper extent of the peripheral sidewall.  
With respect to claim 28, Chao et al. teach the peripheral sidewall of the carrier wafer is oriented perpendicular to the bottom surface of the recess.  
Claim(s) 31,32, 33, 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chao et al. (US pat 6483187).
	With respect to claim 31, Chao et al. teach an assembly, comprising (see fig. 6 and associated text): 
a carrier wafer 202 including a cavity having a flat floor surrounded by a peripheral sidewall; and 
a device wafer 240 having an active surface adhered to the flat floor of the cavity with a bonding material, a combined thickness of the device wafer and the bonding material being equal to or less than substantially a depth of the cavity from the flat floor to a top of the peripheral sidewall.  

With respect to claim 33, Chao et al. inherently teach the carrier wafer comprises a material having a coefficient of thermal expansion (CTE) compatible with a CTE of the device wafer. Here “compatible” is given the broadest interpretation of can be used with.
With respect to claim 38, Chao et al. teach an inner surface of the peripheral sidewall of the carrier wafer is oriented perpendicular to the floor of the cavity.  

Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butt et al. (US pub 20180166356).
	With respect to claim 1, Butt et al. teach an assembly, comprising (see figs. 1-18, particularly fig. 1 and associated text): 
a carrier wafer 4 including a recess having a flat bottom surface surrounded by a peripheral sidewall; and 
a device wafer 8 having an active surface secured to the flat bottom surface of the recess with a bonding material 12, a combined thickness of the device wafer and the bonding material being no more than substantially a depth of the recess 
With respect to claim 3, Butt et al. teach the carrier wafer comprises silicon or a glass. See para 0030.

With respect to claim 5, Butt et al. teach the bonding material comprises a high temperature thermoset polymer, a high temperature thermoplastic polymer, a low temperature wax, a hydrocarbon oligomer, a hydrocarbon polymer, a modified acrylate, a modified epoxy, or a modified silicone.  See para 0030.
Claim(s) 31 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butt et al. (US pub 20180166356).
	With respect to claim 31, Butt et al. teach an assembly, comprising (see figs. 1-18, particularly fig. 1 and associated text): 
 a carrier wafer 4 including a cavity having a flat floor surrounded by a peripheral sidewall; and 
a device wafer 8having an active surface adhered to the flat floor of the cavity with a bonding material, a combined thickness of the device wafer and the bonding material being equal to or less than substantially a depth of the cavity from the flat floor to a top of the peripheral sidewall.  
 the bonding material comprises a high temperature thermoset polymer, a high temperature thermoplastic polymer, a low temperature wax, a hydrocarbon oligomer, a hydrocarbon polymer, a modified acrylate, a modified epoxy, or a modified silicone.  See para 0030.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butt et al. (US pub 20180166356) .
With respect to claim 4, Butt et al. fail to teach the range for the thickness for the device wafer.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for thickness of the device wafer through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed range for the thickness of the device wafer is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.

29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (US pat 6483187).
With respect to claim 29, Chao et al. fail to teach the range for the thickness for the bonding material.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for thickness of the bonding material through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed range for the thickness of the bonding material is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butt et al. (US pub 20180166356) .
With respect to claim 34, Butt et al. fail to teach the range for the thickness for the device wafer.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for thickness of the device wafer through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed range for the thickness of the device wafer is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (US pat 6483187).
With respect to claim 39, Chao et al. fail to teach the range for the thickness for the bonding material.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for thickness of the bonding material through routine experimentation and optimization to obtain optimal or desired device performance because there is no .






Allowable Subject Matter
Claims 6 and 7, 36, 37, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/27/21 have been fully considered but they are not persuasive. See below.
In response to the arguments in the first paragraph on page 9 of the amendment dated 1/27/21, it is submitted element 202 of Chao reference is a carrier wafer since it carries the semiconductor die 240 (which has devices or elements on a substrate or wafer). Further it is submitted claim 31 as written does not require the active surface of device wafer to be directly secured to flat bottom surface of the recess. Further it is submitted that the limitations such as carrier wafer being rigid semiconductor, etc are not recited in the rejected claims and are thus not given any patentable weight.

In response to the arguments in the paragraph at the bottom of page 9 of the amendment dated 1/27/21, it is submitted element 4 of Butt reference is a .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814